DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed February 2, 2022 has been entered.  Claims 1-5 and 7-19 remain pending in the application.  Claims 3-5 and 10-18 remain withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger.
Referring to claims 1, 2 and 8, Wegener discloses an apparatus, comprising:
a pump body comprising an internal shaft (26) (Figures 1-3);
a piston (24) disposed within the shaft (26) and having a piston head comprising a first ferromagnetic element (32) (paragraphs [0041] and [0049]; Figures 1-3);
a motor (20) coupled to drive a reciprocal longitudinal motion of the piston (24) within the shaft (26) (paragraph [0035]; Figures 1-3);

a flexible diaphragm (46) fixed across the aperture and comprising a second ferromagnetic element (48), which engages the first ferromagnetic element (32) when the pump chamber (36 which is inside 34) is attached to the pump body so that the reciprocal longitudinal motion of the piston (24) causes alternating stretching and contraction of the flexible diaphragm (46), thereby modifying a volume of the pump chamber (36) (paragraphs [0045] and [0049]; Figures 1-3);
wherein the first ferromagnetic element (32) comprises a permanent magnet, and wherein the second ferromagnetic element (48) comprises a metal with ferromagnetic properties (paragraphs [0041] and [0049]; Figures 1-3), and
wherein the pump chamber (36 which is inside 34) is disposable (paragraph [0043], and further wherein anything capable of being thrown away is disposable).
	Wegener is silent as to the details of the pump body and how the pump chamber is attached to the pump body.  Weinberger teaches a pump an apparatus comprising:
a pump body (5) comprising a first threading and a keyhole (11); a key (9) configured to fit into the key hole (11); and a pump chamber (7) comprising a second threading that mates with the first threading (Fig. 1; paragraph [0007]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the threads, key and keyhole taught by Weinberger (by replacement of any attachment structure contemplated by Wegener) in order to use a connection that provides a visual indication that the pump body is secured to the pump head, by way of 
Referring to claim 19, Wegener discloses an apparatus, comprising:
a pump body comprising an internal shaft (26) (Figures 1-3);
a piston (24) disposed within the shaft (26) and having a piston head comprising a first element (32) (paragraphs [0041] and [0049]; Figures 1-3);
a motor (20) coupled to drive a reciprocal longitudinal motion of the piston (24) within the shaft (26) (paragraph [0035]; Figures 1-3);
a pump chamber (36 which is inside 34) comprising a fluid inlet (upstream of 42), a fluid outlet (downstream of 44), and an aperture (bottom side) (paragraph [0033]; Figures 1-3); and
a flexible diaphragm (46) fixed across the aperture and comprising a second element (48), which mechanically engages the first element (32) when the pump chamber (36 which is inside 34) is attached to the pump body so that the reciprocal longitudinal motion of the piston (24) causes alternating stretching and contraction of the flexible diaphragm (46), thereby modifying a volume of the pump chamber (36 which is inside 34) (paragraphs [0045] and [0049]; Figures 1-3);
	Wegener is silent as to the details of the pump body and how the pump chamber is attached to the pump body.  Weinberger teaches a pump an apparatus comprising:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the threads, key and keyhole attachment structure taught by Weinberger (by replacement of any attachment structure contemplated by Wegener) in order to use a connection that provides a visual indication that the pump body is secured to the pump head, by way of the key being viewable in the keyhole when the pump body is attached to the pump head, and further since it has been held that a simple substitution of one known element, the threads, key and keyhole attachment structure of Weinberger, for another, the attachment structure of the pump chamber to the pump body contemplated by Wegner, to obtain predictable results, to secure the pump chamber to the pump body, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger and U. S. Patent Publication 2011/0071465 to Wang.
Wegener and Weinberger teach all the limitations of claim 1, as detailed above, but do not teach the use of a catheter.  Wang teaches a pumping system comprising:
an irrigation catheter coupled to a fluid outlet (paragraphs [0139] and [0143]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Wegener with the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0051740 to Wegener in view of U.S. Patent Publication 2004/0149126 to Weinberger, as evidenced by U. S. Patent Publication 2016/0076529 to Kaufmann.
Wegener and Weinberger teach all the limitations of claim 1, as detailed above, but are silent as to how the pump is primed.  However, diaphragm pumps, such as the one taught by Wegner, are always self-priming, as evidenced by Kaufmann which states as much in paragraph [0006].  As such it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the apparatus taught by Wegener self-priming since it is a diaphragm pump which is already always self-priming.
Response to Arguments
Applicant's arguments filed on February 2, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746